Citation Nr: 1522308	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served in the Naval Reserves with a verified period of inactive duty for training (INACDUTRA) from May 31, 2001, to June 11, 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and her spouse testified before the undersigned Veterans Law Judge during a hearing held at the RO in January 2012.  A transcript of the hearing has been included in the record.

When the case was last before the Board in October 2014, it was decided in part and remanded in part.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of an electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

While the Board sincerely regrets the additional delay, these matters must be remanded in order to ensure substantial compliance with the Board's prior remand.

In the October 2014 remand, the Board directed that the Veteran be afforded VA examinations by a physician or physicians with sufficient expertise to assess the nature and etiology of her claimed right knee disorder and chronic fatigue syndrome.  In response to this directive, the Veteran was afforded examinations by a physician's assistant in February 2015.  Thus, the Board finds that the originating agency failed to substantially comply with the October 2014 remand directives. 

Moreover, the Board finds that the report of the February 2015 examination is inadequate for adjudication purposes for the claim of chronic fatigue syndrome as the examination report contains internally inconsistent conclusions regarding whether the claimed disorder has been present at any time during the period of the claim.  Specifically, the examiner indicated that the Veteran has or had been diagnosed with chronic fatigue syndrome and identified the findings, signs, and symptoms attributable to the diagnosis.  Later in the report, however, the examiner stated that she was unable to provide an opinion regarding the cause or worsening of the Veteran's chronic fatigue syndrome due to a lack of objective findings or previous evidence of the diagnosis.  The examiner stated that the Veteran's complaints were subjective.  The February 2015 examination report does not clearly resolve whether the claimed disorder has been diagnosed.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the RO or the AMC should afford the Veteran an examination by a physician with sufficient expertise, who has not previously examined the Veteran, to determine the nature and etiology of all right knee disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished.

Based on the results of the clinical examination, and with consideration of the Veteran's pertinent history and in-service treatment reports (which document a fall during a period of INACDUTRA in June 2001), the physician should identify all right knee disorders that have been present during the period of the claim.  For all disorders identified, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder originated in service, including the Veteran's fall in June 2001, or is otherwise related to service; and if not, provide an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by any of the Veteran's service-connected disabilities.

In providing the requested opinions, the physician must consider and reconcile any conflicting medical opinions or evidence with respect to the claimed right knee disorder.

The physician must provide the rationale for all opinions expressed.  If the physician is unable to provide any required opinion, the physician should explain why.

3.  The RO or the AMC should also afford the Veteran an examination by a physician with sufficient expertise, who has not previously examined the Veteran, to determine the etiology of any chronic fatigue syndrome present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished.

Based on the results of the clinical examination, and with consideration of the Veteran's pertinent history and in-service treatment reports (which document a fall during a period of INACDUTRA in June 2001), the physician should state whether chronic fatigue syndrome is currently present or has been present at any time during the period of the claim.  If chronic fatigue syndrome is diagnosed, the physician should identify all elements supporting the diagnosis.  If chronic fatigue syndrome is not diagnosed, the physician must explain why the criteria for the diagnosis are not met.

With respect to any chronic fatigue syndrome present during the period of the claim, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder originated in service, including coincident to the Veteran's fall in June 2001, or is otherwise related to service; and if not, provide an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by any of the Veteran's service-connected disabilities.

In providing the requested opinions, the physician must consider and reconcile any conflicting medical opinions or evidence with respect to the claimed disorder.

The physician must provide the rationale for all opinions expressed.  If the physician is unable to provide any required opinion, the physician should explain why.

4.  The RO or the AMC should undertake any other indicated development.

5.  Then, the RO or the AMC must readjudicate the claims for service connection.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, it should provide the Veteran and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




